Case 1:18-cv-20048-DPG Document 83 Entered on FLSD Docket 04/02/2019 Page 1 of 5



        U.S.DISTRICT COURT FOR THE SOUTHERN DISTRICT O F F                               BY                 D.C.

   SEBA STIAN G O N ZALE Z                                                              AF2 -1205
                                                                                         ANGEG E.NOBL.E
                                                                                        CtEBKU S D'ST CT.
          Plaintt                                                                       S D.OFiLX.-Mi
                                                                                         .
                                                                                                    AMI


                                                      Case 1:18-cv-20048-DPG
   TC R SPO RT S BR O A D C ASTIN G
   H OLDING,LLP d/b/a M id-Atlantic
   SportsN etw ork,
   HYUNDAIM OTO R AM ERICA,INC.
   and M ER CED ES-BEN Z U SA ,LLC

          Defendants
          *      *                     *                            *                        +


                       CLA SS M EM BER M IC H A EL C.W O R SH A M 'S
                M O TIO N TO EX TEN D TIM E TO O PT-O UT O F TH E CLA SS
                                         AND
           M OTION FO R RULING ON NO N-CLASS CLAIM S AGAINST M ASN

          Classmem berM ichaelC.W orsham movesto extend thetimetooptoutoftheproposed

   classadion settlem entfrom April16,2019to July 15,2019,and m ovesforarulingconfirm ing

   thathisputative non-classclaim sw illnotbe included orreleased aspartofthe class settlem ent.

          The April16,2019 deadlineisunreasonably short,and W orsham needsmoretime,and

   thesettlementagreementlanguageisbroadandpotentiallyam biguous,suchthatW orsham needs

   Courtconfirm ationthathisputativeclaimsfortextm essagesfrom M A SN thataredifferentfrom

   the textmessagesthatthisclassaction are based on willnotbe included in the settlementand

   thereby be considered assettled orreleased.

          W orsham states in supportofthese M otionsthat:

              M otion toExtend TimetoOptOut(requestexclusion)from theClass
          O n M arch 22,2019 W orsham received an em ailfrom the Settlem entA dm inistratorfrom

          info@ MAsNTextM essagesedlement.com with theNotifcation aboutthe settlement,
          whichwasthefirsttim ethatW orsham hadheard anything aboutthisclassaction.
Case 1:18-cv-20048-DPG Document 83 Entered on FLSD Docket 04/02/2019 Page 2 of 5



   2.   W orsham wasable overthe weekend to briefly look tllrough som e ofthe docum ents

        providedinthelinkprovidedintheNotiscation,includingtheoriginal23pageComplaint

        filed inM iam i-DadeCountyonDecember11,2017,the60pageClassActionSettlem ent

        Agreement(ExhibitA),the 12 page February 14,2019 lr rderCertifying Classand
        Prelim inarily A pproving Class A ction Settlem enf',and the Claim form s.

  3.    W orsham alsolookedintohistextm essagehistory,and foundthatsinceJune5,2015,he

        hasreceived severaltextmessagesfrom M ASN thatadvertised othersellersdifferent

        from the sellerD efendantsin the instantsuit,including the Greene Turtle restaurant,the

        Outback restaurant,CareFirst,M ileoneauto group,UM UC,and others.

   4.   W orsham needsm ore tim e than the unusually shorttim e -lessthan one m onth since he

        justreceivedclassNotification daysago -thanwhattheAprill6,2019deadlinegives
        him to decide whetherto optoutofthe classsettlem ent,orto subm ita Claim Form ,in

        orderto reasonablyread and review therelevantCourtdocuments,includingnotjust
        those provided atthe class notice w ebsite,and to evaluate hispotentialclaim s thatare

        separate from the class,as wellas to receive a ruling on his com panion m otion herein

        requesting aruling thattheSettlem entA greem entlanguage w illnotincludehispotential

        non-classclaim sagainstM ASN andtheotherdifferentsellersasbeingsettledorreleased.

        A n extension oftim e foroneclassm em berw illnothaveanyappreciableoradverseeffect

        on the class setllem ent adm inistration, or prevent that adm inistration, and it is very

        unlikely thatotherpersonsw illalso m ake a sim ilarrequestforan extension oftim e.

         M otion for R uling on N on-class Claim sA gainstM A SN and O ther Sellers

   6.   W orsham has had only had a few days over a w eekend to look at the settlem ent

        documents,butdidseeonpg.9,!l.25theverylengthydefnitionoftûReleasedClaims.''
Case 1:18-cv-20048-DPG Document 83 Entered on FLSD Docket 04/02/2019 Page 3 of 5



           This definition is eitheroverly broad,or,am biguoussregarding whether W orsham 's

           potentialclaim sagainst M A SN and otheradvertisersand sellersdifferentfrom the tw o

           sellerDefendantsincluded in thisclassadion (Hytmdaiand M ercedes-Benz)willbe
           released ifhechoosesto subm ita Claim Form bytheJuly 15,2019 deadline.

   8.      W hile the release definition language appearsto be related to only the claim sthatthe

           instantsuitisbasedon,theçiReleased Claim s''definitionisbroadandnmbiguousenough

           to also include any claim related to çûthe alleged sending gofltextmessagesto the
           Settlem entClassM em bers,including butnotlim ited to a1lclaim s thatw ere broughtor

           could havebeen broughtin theAction relatingto any and a1lReleasing Parties.''l

   9.      A dditionally, the proposed settlem ent also releases ilu nknow n C laim s'' which are

           defined broadlyin! 1.33oftheSettlementAgreementasûiclaimsthatcouldhavebeen
           raised in theA ction and thatany oral1ofthe R eleasing Partiesdo notknow orsuspectto

           exist,which,if know n by him orher,m ight affect his or heragreem entto release the

           Released Parties orthe Released Claim sorm ightaffecthisorherdecision to agree,

           objectornottoobjecttotheSettlement.''
           Itishard to understand how W orsham 's potentialnon-class claims againstdifferent

           sellersorM ASN couldhavebeenbroughtinthisaction,sinceproceduresgenerallydon't

           exist for a single individualmem ber in a class oftens or hundreds ofthousands of

           persons,and w ho isnotthe classrepresentative,to bring theirow n distinctand individual

           claimsagainstnon-parties(Le.GreenTurtlerestaurant,Outbackrestaurantetc.)oreven
           separate individual claims against a party (Le. MASN), so it would appear that


          1The w ord kfot'
                         fism issing in paragraph 1.25 ofthe Settlem entA greem entw hich defines
 iûR eleased C laim s''
Case 1:18-cv-20048-DPG Document 83 Entered on FLSD Docket 04/02/2019 Page 4 of 5



          W orsham 'sseparate potentialclaim sare notcovered by the release,buthecan notbe

          certain,and needsclarification and confirmation from the Court.

   11.    The Courtshould resolve this actualorpotentialambiguity in the settlementrelease

          language now ,forboth W orsham and any other classm em bers.

   12.    W orsham asksasreliefthatthe Courtruleby Orderthatany claimsagainstM ASN ,or

          againstothersellersoradvertisersdifferentfrom Hyundaiand M ercedes-Benz,arenot

          released in this classaction setllem ent.

   13.    W orsham also asks thatthe Courtinstructthe parties to am end the definitions in the

          settlem entlanguageto incorporateand reflectthereliefsoughtherein regardingthe scope

          ofthe settlem ent's release ofclaim s.

          W H EREFORE the Courtshould grantthe tw o M otions herein,and extend the deadline

   untilJuly 15,2019 forW orsham to decidew hetherto optoutofthisclasssettlem ent,and should

   orderthatnon-classclaim sagainstM ASN and/ordifferentsellersandadvertisersarenotreleased.


                                                   Respectfully subm itted,
                                                   /s/ M '         &.W &r
                                                   M ichaelC.W orsham
                                                   1916 CosnerRoad
                                                   ForestH ill,M aryland 21050-2210
                                                   410-692-2749
                                                   michael@ magicmichael.net
                              C ER TIFICA TE O F SERV IC E
   On M arch 26,2019 acopy ofthisdocumentwasem ailed to:
   DavidP.M ilian,dmilian@ careyrodriguez.com,RubenConitzer,rconitzer@creyrodriguez.com
   RobertJ.Herrington,heningtonr@ gtlaw.com,and1% M .Ross,rossi@ gtlaw.com,
   and sentby U .S.m ailto:
   (1)CareyRodriguezMilianGonya,LLP,1395BrickellAvenue,Suite700,Miami,FL,33131,
   and(2)GreenbergTaurig,P.A.,333Southeast2ndAvenue,Suite4400,M iami,Florida33131.
                                                   /s/ M '         &.W &r>
                                                   M ichaelC.W orsham

                                                    4
d
'
                                                                                              M
           t
            '1 ' ,)I
                   $$
          . .. .    .
            ï
            $
            '        h'
           1
           !!  #. Case 1:18-cv-20048-DPG Document 83 Entered on FLSD Docket 04/02/2019 Page 5 of 5
     /'
     .C t                     '
                                    z
                                    cx
                                  # C7
                                  J
     ;                            ! <
         1àK.                     . =
           '
          ),jv      .        .
                             j
                             .
           ?
           '                 11
           tl                t1
         #
         !
         6<
          7
          .##
         ): ' '
                .Jzjk'r
     ll
     ;
     ,r:
     ai;
      pk $
         Lq
         ;
         .;'
           ç' .,
    j
    g'/
      F
      .                  '
    f
    s 3
      & .
     ,'
     :;.
       jdk .
           !
           1
           -
           '
           .  k?-iç;!
           h;th     .
                    -
                    i
                    ,
                    .
                    .-
                    ,r

            N'
             .'4

           .'
            k

             >-'
            G*
           m.D
           ;iJ                                            c'
                                                          y
           ro
           J
           x/                                         r
                                                      y
          G%:
            .G77p
                                                      y
                                                      t                 @
             j
           ..-
           .1
            1'
                                                  %/ -/p               N
                                                                        êo
          J
          b%
           :2a.
              2
                                               R          f

                                              = l
                                              '                o
                                              'n%     w    .       -
                                                  < .>. qp wu
                                                  >
                                                  D uo V - )i-
                                                                         f---       (ï1
                                         .=       -
                                                                          *'        (J1
                                         -f
                                          c *             xo
                                                          >        .-0 zD
                                                                        i-' ,      a
                                                  .                WN ' - 1)      j
                                                                                  '.y. yo
                                                                                '
                                                                                   (.zo. ,.
                                                                           ..... -y'.
                                                                                    l
                                                                                  (ï)
                                                                                  *1.I
                                                                                  .
                                                                                    t*J
                                                                                   .,.4
                                                                                   (
                                                                                   #r)
                                                                                   t
                                                                                   *1
                                                                                    *)




             &
            m
    e.      &1
=
 . -&
 i    <'
 ' r1
 :
RQat
   'd a
-g G
   o
     X
    n a=
.g *=
=x oa I
A qo d'
x< >
   - mQ


     ly)j
